internal_revenue_service p o box cincinnati oh number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x program name b number c number d dollars amount dear you have previously received approval for your grant procedures under sec_4945 of the internal_revenue_code in our letter dated date you are making revisions to these grant procedures and are now requesting advance approval of the revised grant procedures this approval is required because you are a private_operating_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you operate an educational grant program called x your purpose is to promote arts cultural and educational programs by supporting the creation development production and presentation of projects and by commissioning new works for presentation at other cultural and educational institutions the purpose of x is to enable curators critics writers producers of an artist's work an artist acting as a curator or any individuals who are involved in organizing creative projects relating to contemporary arts and culture to travel and pursue artistic and cultural research around the world the specific purpose of each grant will be to improve and enhance an artistic or other similar capacity skill or talent of the grant recipient by providing resources to expand his or her knowledge and understanding of developments in contemporary arts and culture throughout the world information about x is on your website approximately b grants recipients will be selected approximately c times per year based on the selection criteria the number of eligible recipients and the availability of funds for x the amount of each grant will be determined by your selection committee which consists of your directors and is currently expected to be d dollars recipients will be selected from among those individuals who satisfy the following eligibility criteria the individual must be a curator critic writer producer of an artist's work an artist acting as a curator or otherwise involved in organizing creative projects relating to contemporary art and culture the individual must not have an established and consistent means to specifically travel and conduct research in the contemporary arts and the individual must demonstrate an interest in new innovative or experimental projects and a desire to work with emerging or under recognized creative and artistic talents grant recipients may be of any nationality and may be based in the united_states or abroad and will be selected from eligible individuals who either submit an on-line application through your website detailing their background in and possible future creative projects involving contemporary arts and culture or are nominated to you by any art professional the selection committee will select the recipients based on the individual's past current and future involvement and interest in creative projects relating to contemporary arts and culture with a view toward selecting individuals from a diversity of backgrounds experience ethnicity gender and geographical distribution a professional staff member of yours in consultation with members of your selection committee will conduct additional due diligence on and request additional information from potential grant recipients as applicable all grant recipients will be selected on an objective and non-discriminatory basis no member of the selection committee will be in a position to derive a private benefit directly or indirectly if potential grant recipients are selected over others no grants will be made to your contributors to members of your board_of directors to your officers to any disqualified persons with respect to you to any member of your selection committee or to family members of any persons listed above or for a purpose that is inconsistent with your charitable literary scientific and educational_purposes letter catalog number 58222y the terms and conditions of each grant to an individual will be contained in a letter sent to the grant recipient prior to receiving the grant the grant recipient will be required to sign a copy of the letter and return it to you to confirm acceptance of the terms and conditions of the grant terms and conditions of the grants will include i ii a description of the specific purpose of the grant its duration the total amount of the grant and the requirements for reports including due dates for the reports payment of the grant funds will be made directly to the individual grant recipient grant recipients will be required to submit a written report within one year from the grant_date detailing the use of the grant funds and the accomplishments the grant recipient made in achieving the purposes for which the grant was awarded as well as a financial report accounting for the funds that have been sent during that year a professional staff member of yours will have the responsibility to follow each individual grant recipient and will review each report submitted by the grant recipient to make a determination as to whether the grant's purposes are being or have been fulfilled and to look into any questions requiring further scrutiny or investigation where the reports received by you or other information including the failure of a recipient to submit reports after a reasonable_time has elapsed since their due_date indicate that all or any part of the grant funds has been used for improper purposes you will initiate an investigation if you determine any part of the grant has been used for improper purposes you will take all reasonable and appropriate steps to recover diverted grant funds or to insure the restoration of diverted funds and the dedication of other grant funds held by the grant recipient to the purposes being financed by the grant these steps will include legal action unless such action would not result in the satisfaction of execution on a judgment you will retain records in written or electronic form as applicable relating to all grants for a period of four years after each grant is awarded or declined such records will include i all grant applications and any other information used by you to evaluate the grant recipients ii a list showing the name and address of each grant recipient and the amount and purpose of each grant as well as identifying if applicable any relationship the grant recipient has with you iii a record of the name and address of each applicant who did not receive a grant and iv all reports and other information obtained by you in administering the grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis letter catalog number 58222y the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 a ii or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58222y please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
